IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JOHN ELLSWORTH O'HARA,                         : No. 474 WAL 2015
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
NANCY GIROUX - SUPERINTENDENT,                 :
                                               :
                     Respondent                :


                                          ORDER



PER CURIAM

       AND NOW, this 22nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Justice Eakin did not participate in the decision of this matter.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.